DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed with an IDS on 12/6/2021, which necessitated prosecution of the application to be reopened. Claims 16, 18-26, 28-31, 33-38 are pending and have been considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 18-21, 26, 31, 33, 34, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Handover procedures between 5GS and EPS with N26, 3GPP TSG SA WG3 (security) Meeting #89 2017, S3-173172 [as in IDS; D1 hereinafter]) in view of (“Security Architecture and Procedures for 5G System (Release 15)” 3GPP TS 33.501 V0.6.0. [2017; as in IDS; D2 hereinafter]).
Regarding claims 16, 36:
D1 discloses a system and method by an access and mobility management function (AMF), in a wireless communication system (figure 9.Y.2-1), comprising: 
at least one transceiver; and at least one processor coupled to the at least one transceiver (figure 9 [AMF essentially comprise transceiver and processor]), wherein the at least one processor is configured to:
receive, from a source mobility management entity (MME) a forward relocation request message (fig 9.Y [see step 3]; see description under 9.Y.1 and 9.Y.2); 
transmit, to a target 5G radio access network (RAN) node, a handover request message including a non-access stratum (NAS) container (fig 9.Y [see step 5]); 
receive, from the target 5G RAN node, a handover request acknowledge message in response to the handover request message (fig 9.Y [see step 6]); 
transmit, to the source MME, a forward relocation response message in response to the forward relocation request message (fig 9.Y [see step 7]); and 

D1 discloses all of the subject matter as described above, except for specifically teaching that wherein the NAS container includes a type of ciphering algorithm, a type of integrity protection algorithm, a type of security context flag, and a key set identifier for 5G.
However, D2 in the same field of endeavor discloses a Security Architecture and Procedures for 5G System wherein the NAS container includes a type of ciphering algorithm (page 14; see page 18 [section 5.3.2.1]; page 41 [6.7.1.1]), a type of integrity protection algorithm (page 31 [6.2.1]; page 41 [6.7.1.1]), a type of security context flag (page 11 [section 3.1 {5G security context has type "mapped", "full native" or "partial native}]; page 12 {5G NAS security context: This context consists of KAMF with the associated key set identifier …}), and a key set identifier for 5G (page 42 [section 6.7.2 {The NAS Security Mode Command message from the AMF to the UE shall contain… 5G key set identifier}], and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm and identifiers for performing the standard security procedure and authentication process in the system [24,25] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 18:

However, D2 in the same field of endeavor discloses a Security Architecture and Procedures for 5G System wherein the type of ciphering algorithm is indicated by 4 bits (page 70-71 [section A.8 {length of algorithm type}, bottom of page 70, and {algorithm id} top of page 71]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm type for performing the standard security procedure and authentication process in the system [24,25] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 19:
D1 discloses all of the subject matter as described above, except for specifically teaching that wherein the type of integrity protection algorithm is indicated by 4 bits. 
However, D2 in the same field of endeavor discloses a Security Architecture and Procedures for 5G System wherein the type of integrity protection algorithm is indicated by 4 bits (page 70-71 [section A.8 {length of algorithm type}, bottom of page 70, and {algorithm id} top of page 71]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm type for performing the standard security procedure and authentication process in the system [24,25] (KSR: 
Regarding claim 20:
D1 discloses all of the subject matter as described above, except for specifically teaching that wherein a value "0000" of the 4 bits of the type of ciphering algorithm is used to indicate that the ciphering algorithm is not used and wherein at least one value, which is different from the value "0000", represented by the 4 bits indicating of the type of ciphering algorithm is used to indicate a 128-bit ciphering algorithm. 
However, D2 in the same field of endeavor discloses a Security Architecture and Procedures for 5G System wherein a value "0000" of the 4 bits of the type of ciphering algorithm is used to indicate that the ciphering algorithm is not used and wherein at least one value, which is different from the value "0000", represented by the 4 bits indicating of the type of ciphering algorithm is used to indicate a 128-bit ciphering algorithm (page 20 [section 5.6.1 {0000 Null ciphering algorithm}, and other values for different ciphering algorithms]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm type for performing the standard security procedure and authentication process in the system [24,25] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 21:

However, D2 in the same field of endeavor discloses a Security Architecture and Procedures for 5G System wherein a value "0000" of the 4 bits indicating the type of integrity protection algorithm is used to indicate that the integrity protection algorithm is not used and wherein at least one value, which is different from the value "0000", represented by the 4 bits of the type of integrity protection algorithm is used to indicate a 128-bit integrity protection algorithm (page 20-21 [section 5.6.2 {0000 Null integrity protection algorithm} and other values for different integrity protection algorithms]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm type for performing the standard security procedure and authentication process in the system [24,25] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claims 26, 37:
D1 discloses a system and method for a user equipment (UE), in a wireless communication system (figure 9.Y.2-1), comprising: 

receive a handover command message including security parameters (figure 9.Y.2-1 [step 9]); and 
transmit a handover acknowledge message in response to receiving the handover command message (figure 9.Y.2-1 [step 11]).
D1 discloses all of the subject matter as described above, except for specifically teaching that wherein the security parameters include a type of ciphering algorithm, a type of integrity protection algorithm, a type of security context flag, and a key set identifier for 5G.
However, D2 in the same field of endeavor discloses a Security Architecture and Procedures for 5G System wherein the security parameters include a type of ciphering algorithm (page 14; see page 18 [section 5.3.2.1]; page 41 [6.7.1.1]), a type of integrity protection algorithm (page 31 [6.2.1]; page 41 [6.7.1.1]), a type of security context flag (page 11 [section 3.1 {5G security context has type "mapped", "full native" or "partial native}]; page 12 {5G NAS security context: This context consists of KAMF with the associated key set identifier …}), and a key set identifier for 5G (page 42 [section 6.7.2 {The NAS Security Mode Command message from the AMF to the UE shall contain… 5G key set identifier}], and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm and identifiers for performing 
Regarding claims 31, 38:
D1 discloses a system and method for a 5th generation radio access network, RAN, node, in a wireless communication system (figure 9.Y.2-1 [gNB]), comprising: 
at least one transceiver; and at least one processor coupled to the at least one transceiver (figure 9.Y [the gNB essentially comprise transceiver and processor]), wherein the at least one processor is configured to: 
receive, from an access and mobility management function (AMF), a handover request message including a non-access stratum (NAS) container (figure 9.Y.2-1 [step 5]), 
transmit, to the AMF, a handover request acknowledge message in response to the handover request message (figure 9.Y.2-1 [step 6]), 
receive, from a user equipment (UE), a handover acknowledge message (figure 9.Y.2-1 [step 11]), and 
transmit, to the AMF, a handover notify message in response to the handover acknowledge message (figure 9.Y.2-1 [step 12]).
D1 discloses all of the subject matter as described above, except for specifically teaching that wherein the NAS container includes a type of ciphering algorithm, a type of integrity protection algorithm, a type of security context flag, and a key set identifier for 5G.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm and identifiers for performing the standard security procedure and authentication process in the system [24,25] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 33:
D1 discloses all of the subject matter as described above, except for specifically teaching that wherein the type of ciphering algorithm is indicated by 4 bits and wherein the type of integrity protection algorithm is indicated by 4 bits. 
However, D2 in the same field of endeavor discloses a Security Architecture and Procedures for 5G System wherein the type of ciphering algorithm is indicated by 4 bits and wherein the type of integrity protection algorithm is indicated by 4 bits (page 70-71 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm type for performing the standard security procedure and authentication process in the system [24,25] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 34:
D1 discloses all of the subject matter as described above, except for specifically teaching that wherein a value "0000" of the 4 bits of the type of ciphering algorithm is used to indicate that the ciphering algorithm is not used, wherein at least one value, which is different from the value "0000", presented by the 4 bits of  the type of ciphering algorithm is used to indicate a 128-bit ciphering algorithm; wherein a value "0000" of the 4 bits indicating the type of integrity protection algorithm is used to indicate that the integrity protection algorithm is not used, and wherein at least one value, which is different from the value "0000", represented by the 4 bits of the type of integrity protection algorithm is used to indicate a 128-bit integrity protection algorithm.  
However, D2 in the same field of endeavor discloses a Security Architecture and Procedures for 5G System wherein a value "0000" of the 4 bits of the type of ciphering algorithm is used to indicate that the ciphering algorithm is not used, wherein at least one value, which is different from the value "0000", presented by the 4 bits of  the type of ciphering algorithm is used to indicate a 128-bit ciphering algorithm; wherein a value 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of D2 in order to provide NAS container with the security context, algorithm type for performing the standard security procedure and authentication process in the system [24,25] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as above for claim 16, and further in view of Kim (US 2018/0083972).
Regarding claim 22:
D1 discloses all of the subject matter as described above, except for specifically teaching that wherein the type of security context flag is indicated by 1 bit.  
However, Kim in the same field of endeavor discloses a wireless communication system wherein the type of security context flag is indicated by 1 bit (para 168 [type of security context flag is set to “mapped security context”], the flag is set to a particular type i.e. it has one bit).
.

Allowable Subject Matter
Claims 23-25, 28-30, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631